Citation Nr: 1828303	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  12-29 362	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Sami, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1989 to August 1993. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Paul, Minnesota, which denied service connection for sleep apnea.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) during a videoconference Board hearing in August 2015, and at hearing before a Decision Review Officer (DRO) in April 2013.  Transcripts of both hearings have been associated with the Veteran's claims file.

The Board previously remanded the appeal in February 2016 and August 2014 for additional development.  The Board issued an instruction in the February 2016 remand in regards to the Veteran's claim for service-connected high cholesterol; the Veteran effectively withdrew this claim in writing in April 2016.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).  Furthermore, the remand instructed the RO to obtain a medical opinion that gave consideration to the Veteran's lay statements.  That development having been completed, the matter is now ready for appellate review.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's diagnosed sleep apnea was caused by or is otherwise related to his military service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303(2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) with a standard June 2012 Notification Letter.  38 U.S.C. §5103 (2012); 38 C.F.R. § 3.159(b) (2017). 

VA also satisfied its duty to assist the Veteran in developing his claim.  38 U.S.C. § 5103A.  The RO associated available service treatment records, military personnel records, and private and VA treatment records with the claims file.

The Veteran was provided with a VA medical opinion in March 2016 and a VA examination in April 2012.  The Board finds that the 2016 medical opinion is adequate as it accounts for the Veteran's prior medical history and lay statements, and provides reasoned explanations, facilitating an informed decision by the Board.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate). 

As the Veteran has not identified any additional evidence relevant to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.  38 U.S.C. § 5107(a) (2012). 

Further, as the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  See Stegall v. West, 11 Vet.App. 268, 271 (1998). 

II. Service Connection

The Veteran is seeking entitlement to service connection for sleep apnea. 
Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. § 1131. 

Establishing service connection generally requires competent evidence of three elements: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a).

The Veteran was diagnosed with sleep apnea in 2012, and current VA treatment records show that the Veteran receives treatment for obstructive sleep apnea syndrome (OSA).  Therefore, the Board finds that the first element of the service connection claim has been met.

The Veteran's service treatment records are void of complaints, treatment, clinical finding, or diagnosis of sleep apnea.  However, the Veteran contends that symptoms of sleep apnea were present during his military service.  During the August 2015 Board hearing, the Veteran referenced a May 1993 separation examination that contained a complaint of experiencing sleep disturbances and nightmares at least twice a week.  The Veteran testified that he would dream of demons choking or killing him, and he felt like he could not breathe.  He provided similar statements in the April 2013 hearing with the DRO, and further explained that prior to the sleep study in 2012, he had assumed that his erratic sleeping and nightmares were psychological in nature, which is why he did not seek medical treatment earlier.

The Veteran's partner S.H. submitted a statement, dated March 2013, affirming that she has witnessed the Veteran snoring loudly, grasping for air, tossing and turning in his sleep, talking loudly in his sleep, and having nightmares on many occasions.  S.H. confirmed that sometimes the Veteran would awaken and recall being strangled by demons, and other times, he would not remember anything.  S.H. stated that she was with the Veteran for 15 years, indicating that these observations were made beginning five years after the Veteran left military service.

While the Veteran and S.H. are competent to report subjective symptoms and observations, such as snoring, nightmares, sleeping difficulties, and sensations of breathlessness, they are not competent to provide a medical determination that the Veteran had sleep apnea during his service or that his sleep apnea was incurred during his service.  This matter is not one of lay observation but can only be established through objective clinical evaluation or specialized knowledge.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77; n.4 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  In the Veteran's case, he was diagnosed by a sleep study, which entails testing more involved than even a routine clinical examination or observation.

The March 2016 opinion stated that it is less likely than not (less than 50 percent probability) that the Veteran's sleep apnea was incurred in or caused by an in-service injury, event, or illness.  The medical opinion reasons:

The physiological basis for OSA is a relaxation of upper airway in REM sleep which . . . causes obstruction of airway, oxygen desaturation . . . and interference of sleep cycle.  The leading cause of this susceptibility is obesity . . . [The Veteran] gained over 70 pounds from time of separation exam to time of sleep study which at least as likely as not placed him in the high risk group for [a diagnosis of OSA].  The probability of a man who is 5 foot 11 inches with a weight of 175 having OSA is less than 50%.  This probability jumps dramatically with gain of 70 pounds.

The examiner did take into consideration the Veteran's lay statements of experiencing sleep disturbances and breathlessness, but concluded that they are not applicable to the diagnostic criteria for OSA.

The Veteran's medical support consists of a September 2012 consultation follow-up note by a private pulmonary specialist to the Veteran's physician that states that the Veteran's sleep apnea symptoms were present in 1993, while the Veteran was in military service.  The Board has reviewed this documentation and finds that it is insufficiently informative.  The physician wrote:

The patient is bringing in today some more information about his sleep apnea and trying to see when exactly he started having some symptoms of apneas and irregular sleeping, and he was able to provide me with information that he was having some problems sleeping back in May 1993 when he was having difficulty sleeping.  As he recalled, he was having some episodes where he was feeling somebody was choking him and was waking up at times with nightmares. 

The follow-up note reflects a documentation of the Veteran's reports, rather than a medical opinion that informs on the likelihood of whether the Veteran's sleep apnea existed during service.  Documentation of statements of the Veteran is not, by itself, a medical opinion.  See LeShore v. Brown, 8 Vet. App. 406 (1995).  Notably, it is unclear from the pulmonary specialist's note whether he acknowledges that the Veteran experienced both apneas and irregular sleeping in 1993, or only sleep disturbances.  The Board affords more weight to the VA medical opinion than the pulmonary specialist's September 2012 follow-up letter, as the former reviewed the Veteran's medical record and provided a rationale.

After reviewing the foregoing evidence and the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

Entitlement to service connection for sleep apnea is denied. 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


